Citation Nr: 0622515	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to October 
1984.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Winston-Salem, North Carolina, which denied a claim 
to reopen a claim for service connection for bilateral 
hearing loss.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The appellant, in September 2002 correspondence with the RO 
and during his 2005 personal hearing, raised a claim for 
service connection for pain and ringing in the ears.  Since 
the issue of tinnitus with pain in the ears has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The May 1999 rating decision found no worsening of a 
preexisting hearing loss disorder in service.  

2.  Evidence submitted since the May 1999 rating decision 
includes private audiological evaluations and the veteran's 
testimony which relates to current hearing loss disability 
and a nexus between current disability and noise exposure in 
service and also raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

The May 1999 rating decision is final, but new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2005), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The appellant is seeking to reopen his claim of entitlement 
to service connection for bilateral hearing loss which was 
previously denied in a May 1999 rating decision.  "New" 
evidence is that which has not been previously submitted and 
"material" evidence is that which is related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2005).  

The Board of Veterans' Appeals (Board) has reviewed the 
veteran's claim within the confines of the aforementioned 
legal guidelines.  The evidence of record at the time of the 
May 1999 rating decision included service medical records 
which showed (1) that on enlistment examination in November 
1977 the veteran reported no hearing loss and the evaluator 
noted defective hearing which was not considered disabling 
and assigned a profile of H2; (2) a June 1978 screening 
worksheet which noted "N/A" with regard to deviations in 
hearing; (3) August 1978 service medical records which noted 
complaints of tinnitus all day with evaluation of 
sensorineural hearing loss; (4) August 1978 physical profile 
record showing that the veteran was permanently restricted to 
assignments that did not involve exposure to loud noises or 
firing of weapons under "Code J"; (5) September 1978 
service medical records showing that the veteran was 
prescribed hearing aids; (6) March 1980 physical profile 
record with permanent assignment under "Code U" for hearing 
aid wearer with bilateral sensorineural hearing loss; and (7) 
a May 1982 service medical record which found bilateral 
sensorineural high frequency hearing loss.  

Also of record at the time of the May 1999 rating decision 
was an April 1999 VA audiological examination which assessed 
severe sensorineural hearing loss.  The 1999 rating decision 
concluded that there was no evidence showing that the 
veteran's hearing loss permanently worsened as a result of 
service.  

The present claim for benefits was initiated in September 
2002.  Evidence which has been received since the time of the 
May 1999 denial includes written statements prepared by the 
veteran and his representative; transcripts of hearing 
testimony provided by the veteran wherein he reported that he 
first had significant hearing loss problems in service after 
being exposed to acoustic trauma in a mortar platoon and that 
his hearing worsened in service; and post-service private 
audiology evaluation records which include notations of noise 
exposure in the military.  

The Board finds that this additional evidence, particularly 
the veteran's testimony and the private audiology reports, 
considered together with the evidence previously assembled, 
is sufficient to warrant reopening of the veteran's claim.  
The additional evidence is "new" in that it was not 
previously before the RO when it last adjudicated the 
veteran's claim in 1999.  The "new" evidence is also 
"material," inasmuch as it includes evidence of current, 
significant bilateral hearing loss disability as well as 
competent lay evidence of decreased hearing in service which 
continued after service until the present time.  New and 
material evidence having been submitted, the veteran is 
entitled to have her hearing loss claim considered de novo.

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is, to that 
extent, granted.


REMAND

Further development is warranted with regard to the bilateral 
hearing loss claim.  During his personal hearing, the veteran 
mentioned that he received treatment shortly after service, 
in 1984 or 1985, for hearing problems at Conway Hospital.  In 
addition, a current VA examination report must be developed 
which assesses the current nature and severity of the 
veteran's bilateral hearing loss and which provides a medical 
opinion as to whether the increase in hearing loss disability 
recorded in service was due to the natural progress of the 
disease.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and adequate identifying 
information from the veteran, the AMC/RO 
should attempt to develop records of 
hearing evaluation from Conway Hospital 
dated in 1984 or 1985.

2.  Schedule the veteran for a VA 
examination with a medical opinion to 
determine the extent and severity of the 
veteran's service-connected bilateral 
hearing loss.  The claims files must be 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to render an 
opinion as to whether the evidence is 
clear and unmistakable that the increase 
in hearing loss disability recorded in 
service was due to the natural progress 
of the disease, as opposed to other 
factors, like the veteran's exposure to 
noise in service.  A complete rationale 
must be given for all opinions and 
conclusions expressed.

3.  The RO should then adjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be issued an SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


